DeNT, Judge,

.(dissenting):

The question in controversy here and in the circuit court, between Feely and the defendants was as to whether Feely’s debt of $1,100.00 was entitled to priority over the other debts against the estate of S. J. Bryan. As to the amount and validity of the several debts, there was no question and there was no controversy in regard thereto. The defendants, however, attacked the plaintiff's deed of trust as a fraudulent preference under sec-ticfn 2, chapter 74 of the Code. The circuit court so held and the plaintiff appeals.
Said section 2 provides that such fradulent preference “shall be taken to be for the benefit of all creditors, of such debter,” thus making it a common source of title to all of them.
In the 1st Bn. Plead & Pract. 721, the law is properly stated to be “where several parties sue jointly for the recovery of money or property claiming under one common right, and the adverse party is wholly unaffected by the manner in which it may be apportioned in case of recovery, it is the aggregate sum of their several claims which determines the amount in controversy.”
In the present case Feely is wholly unaffected by the manner in which the fund is proporitioned among the creditors in case he is defeated. He claims the whole thereof by virtue of his-*596trust deed and they claim Ms trust deed is a fraudulent preference as to them, and they under the statute- are entitled to the-common benefit thereof. The statute permits and compels them to sue jointly not as a matter of convenience, but because it confers upon them a common' benefit and a joint interest. A. creditor may not sue separately to get the benefit of a fraudulent preference, as he may sue to set aside a fraudulent conveyance, but his suit is for the common or joint benefit of all creditors. The validity of the preference is the joint matter of controversy,, and in so far as the person preferred is concerned, is the amount of his lien, and so far as the other dr attacking creditors are-concerned, is the joint amount of their debts’ if they are less-than sufficient to-cover such preference, and if more than sufficient, then the preference determines the amount in controversy. The true rule is laid down in 2 Cyc. 569.
“Where several claim under the same title, the validity of' which title is necessarily involved in the determination of the cause, the Appellate Court will have jurisdiction notwithstanding the individual claim of no one of the plaintiffs exceeds the jurisdictional amount, if the whole amount involved is sufficient. And if the appellees right to sue and stand in judgment against appellants on a contract, by the terms of which contract more than the jurisdictional amount is involved, is denied by appellants, this constitutes the matter in dispute.”
“And where the amount decreed against appellant consists of several sums in favor of various appellees, no one of which sums would come within the jurisdictional amount, and the aggregate1 of which amount is in excess of the jurisdictional limit, it is held the defendant may appeal.”
The amount in controversy here is undoubtedly the amount of Feely’s preferred lien, its validity as a preference being assailed by those who are jointly interested in its overthrow, and who if they succeed, are entitled to share in it as a common source of title. The statute does not avoid it but holds it to be for the joint benefit of all the creditors. Keener v. O'Neil, 39 W. Va. 515; Argand Refining Company v. Quinn, 39 W. Va. 535; Wolf v. McGugin, 37 W. Va. 552.